DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 9/7/22 has been entered.  Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short wood fibers” in claim 1 is a relative term which renders the claim indefinite. The term “short wood fibers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term short wood fibers would vary from person to person as the term short is not defined and therefore the metes and bounds of this claim would not be clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP 03231846 which is being machine translated).
a.	As to claims 1, 4-7, 9, 12-14  Nakatani discloses a decorative sheet that contains a watermarked paper sheet as part of the laminate.  The laminate comprises a colored soft polyvinyl chloride sheet provided with a watermark containing a pearl pigment.  The colored soft polyvinyl chloride sheet comprises titanium oxide or an organic pigment.  The titanium oxide will read on applicant’s opacify filler with a refractive index of greater than 2, that absorbs light.  The laminate comprises either a 3 or 4 layered structure with each of the layers comprising a colorant therefore providing a layer that will be considered a contrast sheet.  However, this reference is silent to short wood fibers.
	Nakatani disclose the use of rayon fibers which are made from wood.  It would have been obvious to one of ordinary skill in the art to have manufactured the paper from short rayon (wood) fibers as one of ordinary skill in the art would know how to adjust the fiber size of the fibers to obtain a desired paper strength.

b.	As to claims 2 and 3, Nakatani anticipates claim 1 for the reasons noted above, however this reference is silent to the watermark being over the entire surface or only part of the surface.
It would have been obvious to one of ordinary skill in the art to have modified Nakatani and formed the watermark over either the entire surface or over the part of the surface because one of ordinary skill in the art would know how to adjust the watermark depending on the desired aesthetic appearance being provided for an end use as this would be an aesthetic design choice.  See MPEP 2144.06.

c.	As to claim 10, the amount of titanium dioxide in the watermarked layer is 15% (example 1).

d.	As to claims 11 and 20, Nakatani anticipates claim 1 for the reasons noted above, however this reference is silent to the amount of opacifying filler being present in an amount of 15-40 g/m2.  
	It would have been obvious to one of ordinary skill in the art to have modified Nakatani and used an amount of titanium dioxide in an amount of 15/40 g/m2 as one of ordinary skill in the art would know that using more filler would provide for a cheaper layer and would know that more filler would provide for a more opaque layer while less filler would make the layer cost more and have the layer be less opaque and one of ordinary skill would know how to adjust the property of the layers to obtain a desired end use.

e.	As to claim 15, Nakatani does not disclose printing the sheet to form the image as it contains drawbacks that are make it difficult to use and limit its applications therefore the watermarked décor paper is not printed.

f.	It should be noted that claim 16 is a product by process claim in that it defines how the laminate was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the layered structure, and the reference discloses such a product.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP 03231846 which is being machine translated) in view of Burniston (US Publication 20130040130).
a.	Nakatani anticipates claim 1 for the reasons noted above, however this reference is silent to the pigment being iron oxide.  Nakatani discloses that the pigments can be oxides.
b.	Burniston discloses the use of titanium dioxide, zinc oxide, iron oxide, as well as other overlapping pigments used within a décor paper.
c.	It would have been obvious to one of ordinary skill in the art to have modified Nakatani by using an iron oxide as the pigment as Nakatani discloses using oxides and it would have been a suitable alternative to use iron oxide as the pigment.  See MPEP 2144.06.

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.
a.	Applicants argue that claim 1 is not met, however the examiner respectfully disagrees and argues that Nakatai does disclose the use of wood fibers and the term short is indefinite however would be obvious to use “short” wood fibers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785